     Case 2:16-cv-02561-WBS-KJN Document 137 Filed 06/11/20 Page 1 of 1

 1

 2

 3

 4

 5

 6

 7                                     UNITED STATES DISTRICT COURT

 8                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 9

10    WILLIAM HOUSTON,                                    No. 2: 16-cv-2561 WBS KJN P
11                        Plaintiff,
12            v.                                          ORDER
13    L. ELDRIDGE, et al.,
14                        Defendants.
15

16          Plaintiff is a state prisoner, proceeding through counsel, with a civil rights action pursuant

17   to 42 U.S.C. § 1983. On March 24, 2020, the Honorable William B. Shubb granted defendants’

18   motion to stay this action. (ECF No. 131.) On April 22, 2020, the undersigned ordered

19   defendants to file a status report addressing the status of plaintiff’s criminal proceedings on or

20   before June 10, 2020. (ECF No. 133.)

21          On June 9, 2020, defendants filed a status report in response to the April 22, 2020 order.

22   (ECF No. 136.) Defendants state that the trial readiness conference in plaintiff’s criminal

23   proceedings is set for August 26, 2020, and the trial is set for September 1, 2020.

24          Accordingly, IT IS HEREBY ORDERED that on or before September 2, 2020, defendants

25   shall file a status report addressing the status of plaintiff’s criminal proceedings.

26   Dated: June 11, 2020

27

28   hou2561.sta(2)
                                                         1
